NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



ALEXIS JOSE ARICHABALA,            )
                                   )
           Petitioner,             )
                                   )
v.                                 )                       Case No. 2D18-4324
                                   )
STATE OF FLORIDA,                  )
                                   )
           Respondent.             )
___________________________________)

Opinion filed April 24, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Samantha L.
Ward, Judge.

Alexis Jose Arichabala, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia E. Richards,
Assistant Attorney General, Tampa, for
Respondent.



PER CURIAM.


              Denied.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.